  Case 17-08513      Doc 35    Filed 10/27/20 Entered 10/27/20 14:25:17                Desc Main
                                  Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                      )               BK No.:     17-08513
MICHELLE S. HUNT,                           )
                                            )               Chapter: 13
                                            )
                                                            Honorable Carol A. Doyle
                                            )
                                            )
               Debtor(s)                    )

                        ORDER ALLOWING DEBTOR TO INCUR DEBT

       THIS MATTER coming to be heard on the motion of the Debtor,

  It is hereby ORDERED: the motion is granted. The Debtor is permitted to obtain financing for a
vehicle in the amount of up to $15,100.00, with financing of up to 17.99% interest and with monthly
payments of up to $343.00 for a 2017 Kia Forte or similar vehicle.




                                                         Enter:



                                                                  Honorable Carol A. Doyle
Dated: October 27, 2020                                           United States Bankruptcy Judge

 Prepared by:
 Jeffrey A. Soufal, ARDC# 6227155
 David M. Siegel & Associates
 790 Chaddick Drive
 Wheeling, IL 60090
 (847) 520-8100
